                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN


NAKEYDA N. HAYMER,

                  Plaintiff,
                                                           CIVIL ACTION NO. 20CV1846
v.
                                                           Jury Trial Demanded
RACINE FAMILY YMCA,

                  Defendant.


                                        COMPLAINT


       NOW COMES the Plaintiff, Nakeyda N. Haymer, by and through her attorneys,

McDonald & Kloth, LLC, and as and for her cause of action against the Defendant, Racine

Family YMCA, alleges and shows to the court as follows:

                                NATURE OF THE ACTION

       This action arises under Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, to correct unlawful employment practices on the basis of sex and opposition to

discrimination, and to provide appropriate relief to the Plaintiff who was adversely affected by

such practices.

                               JURISDICTION AND VENUE

1.     Jurisdiction of this Court is proper pursuant to 28 USC §1331. This action is authorized

       and instituted pursuant to Title VII, 42 USC §2000e-2 et seq.

2.     Venue is proper in this Court pursuant to 28 USC §1391(b) and (c). The employment

       practices alleged to be unlawful were and are being committed within the jurisdiction of

       the United States District Court for the Eastern District of Wisconsin, and the

       employment records relevant to such practices are maintained and administered in the

       Eastern District of Wisconsin.



          Case 2:20-cv-01846-WED Filed 12/14/20 Page 1 of 8 Document 1
                                          PARTIES

3.   The Plaintiff, Nakeyda N. Haymer (“Haymer”), is an adult resident of the State of

     Wisconsin with a residence located in Racine, Wisconsin.

4.   The Defendant, Racine Family YMCA, is a non-profit organization offering services to

     the public at three separate facilities within the City of Racine, Wisconsin.

                               STATEMENT OF CLAIMS

5.   The YMCA hired Haymer in the position of “Credible Messenger” within the Credible

     Messenger Program at the Racine Family YMCA on or about January 31, 2019.

6.   The YMCA describes the Credible Messenger Program and the role of the Credible

     Messenger as follows:

     With financial and program support through Racine County Human
     Services, this new intervention/gang diversion program connects low
     income juvenile offenders (middle and high school students) identified
     by the Racine courts as high risk for repeat offenses, to teachers/mentors
     (Credible Messengers) who have had and overcome similarly
     challenging life experiences. Through gang-aversion mentoring and
     instruction to broaden personal and educational horizons, students will
     learn to seek positive life outcomes, reducing recidivism. Family
     Engagement Specialists will meet weekly with parents to identify and
     address family needs and concerns. Credible Messenger goals:

           Demonstrated understanding of how personal actions affect self
            and others
           Improved sense of self-worth
           Improved sense of hope/aspiration

     See https://ymcaracine.org/strong-communities-agenda.

7.   Haymer originally applied for the Credible Messenger position in December, 2018 and

     was offered the position on December 13, 2018.




                                     2
       Case 2:20-cv-01846-WED Filed 12/14/20 Page 2 of 8 Document 1
8.    On December 18, 2018, Haymer learned that the offer had been rescinded by Ahmad

      Qwai (“Qwai”), Chief Operations Officer and Vice President of the Racine YMCA. Qwai

      currently holds the position of President and Chief Executive Officer of the Racine

      YMCA.

9.    Instead, Qwai required Haymer to submit to an interview before a panel of Credible

      Messengers prior to making her an offer of employment.

10.   The Credible Messengers employed by the YMCA at that time all were male: Justin

      Lambert, Derrick Seay, and Tyrell Davis.

11.   On information and belief, Qwai did not require the male Credible Messengers to

      interview with anyone else prior to Qwai appointing them to the position of Credible

      Messenger.

12.   Haymer interviewed with the three male Credible Messengers and was offered the

      position of Credible Messenger on January 17, 2019.

13.   The YMCA explained that Haymer would be scheduled to work approximately 25 hours

      per week and be paid $15.00 per hour for her work as a Credible Messenger.

14.   At the conclusion of her employment with the YMCA, Haymer learned that she was

      being paid an hourly wage of $14.00 as a Credible Messenger instead of the promised

      $15.00 per hour.

15.   On or about March 18, 2019, Haymer learned that one male Credible Messenger was paid

      $17.00 per hour while the other two male Credible Messengers were being paid $15.00

      per hour.

16.   The YMCA did not provide Haymer with check stubs showing her rate of pay. The first

      check stub the YMCA provided to Haymer was on her termination date, March 20, 2019.

17.   During Haymer’s employment with the YMCA, Qwai made comments and engaged in

      conduct that degraded Haymer as a female employee.
                                            3
        Case 2:20-cv-01846-WED Filed 12/14/20 Page 3 of 8 Document 1
18.   During Haymer’s employment with the YMCA, the YMCA also tasked Haymer to

      perform other duties including, but not limited to, Family Engagement Specialist under

      the Credible Messenger Program and Nurturing Fathers Program.

19.   One of Haymer’s first recollections of being discriminated against based upon her gender

      involved a Credible Messenger trip to Maryland. Qwai and the male Credible Messengers

      were scheduled to attend a Credible Messenger program event. Haymer expressed her

      interest in attending the program was told that Qwai would need to be consulted because

      it was a “men only” trip. Haymer was not allowed to attend the trip to Maryland.

20.   Haymer later saw pictures taken at the Washington DC trip showing other female

      Credible Messengers involved with the program.

21.   Haymer also came to learn that Qwai had taken two male potential candidates for the

      Credible Messenger position on the Washington D.C. trip, yet he refused to allow

      Haymer to attend despite her being hired for the job.

22.   One of Haymer’s first recollections of being singled out by Qwai occurred very shortly

      after her hire when Qwai, during a group meeting, confirmed that he had “hand-picked”

      the male Credible Messengers but not Haymer, the only female Credible Messenger.

23.   Qwai often ostracized Haymer from meetings and communications that were important to

      her position and development as a Credible Messenger while fully engaging Haymer’s

      male counterparts.

24.   Qwai often singled-out Haymer regarding her work ethic, experience, and effectiveness

      notwithstanding her work ethic, experience, and effectiveness being on par with her male

      counterparts.

25.   Qwai belittled Haymer in front of other YMCA employees including, but not limited to,

      Haymer’s male counterparts. Haymer never observed Qwai belittle a male Credible

      Messenger in her presence.
                                      4
        Case 2:20-cv-01846-WED Filed 12/14/20 Page 4 of 8 Document 1
26.   Qwai criticized a professional reference letter written on behalf of Haymer in a group

      setting. Haymer never observed Qwai engage in similar conduct with any male employee.

27.   Haymer complained to her coworkers regarding Qwai’s inappropriate and degrading

      comments and expressed that she believed Qwai was biased against her because of her

      gender.

28.   On March 15, 2019, Haymer met with Qwai wherein Qwai informed Haymer that she did

      not hold the position of Credible Messenger. Instead, Qwai contended, Haymer was hired

      as a Family Engagement Specialist and was to assist with the Nurturing Fathers program.

29.   Qwai further stated that no one at the YMCA was employed as a Credible Messenger and

      that the title is for the program - not the position.

30.   Qwai’s statement to Haymer was patently false based upon the YMCA’s own program

      and employment documentation.

31.   Qwai stated to Haymer that Haymer could work as a Credible Messenger only when

      female clients were enrolled in the program. Qwai stated that Haymer could not work

      with male clients in the program.

32.   Haymer objected to Qwai’s directive prohibiting her from working with male clients in

      the program and told Qwai that the program does not prohibit female Credible

      Messengers from working with male clients or vice versa.

33.   Haymer asked Qwai to identify the source of his policy prohibiting female Credible

      Messengers from working with male clients. Qwai responded, “Me. As the leader of this

      team, that’s how I say it’s going to go. As a woman you will not work in the program

      hands on with youth unless there is a female youth client. I highly doubt there will be

      many female youths so you will be family engagement only.”

34.   Haymer continued to object to Qwai’s policy prohibiting her from working with male

      clients.
                                      5
        Case 2:20-cv-01846-WED Filed 12/14/20 Page 5 of 8 Document 1
35.   Qwai responded, “Your opinion and how you think things should go doesn’t override my

      leadership. You were hired for your expertise and experience with women. If you don’t

      like or agree with how I said things are going to go, you have the right to leave the

      position.”

36.   Qwai repeatedly stated that “females do not work with males” throughout the March 15,

      2019 meeting.

37.   On March 18, 2019, Haymer attended a staff meeting wherein Qwai and other staff were

      present to discuss questions about the Credible Messenger program. During the meeting,

      Haymer inquired as to the prohibition against female Credible Messengers being allowed

      to work with male clients.

38.   The YMCA terminated Haymer’s employment on March 20, 2019.

39.   The YMCA violated Title VII by maintaining a company policy that discriminates on the

      basis of gender.

40.   The YMCA violated Title VII by discriminating against Haymer in the terms and

      conditions of her employment based upon her gender.

41.   The YMCA violated Title VII by discriminating against Haymer based upon her gender

      with respect to her compensation.

42.   The YMCA violated Title VII by discriminating against Haymer by terminating her

      employment because of her gender.

43.   The YMCA violated Title VII by terminating Haymer’s employment because she

      opposed discrimination in the workplace.

44.   The effect of the practices complained of in the foregoing paragraphs has been to deprive

      Haymer of equal employment opportunities and otherwise adversely affect her status as

      an employee because of her gender and opposition to discrimination in the workplace.


                                      6
        Case 2:20-cv-01846-WED Filed 12/14/20 Page 6 of 8 Document 1
45.    The unlawful employment practices complained of in the foregoing paragraphs were

       done with reckless indifference to Haymer’s federally protected rights.

46.    All conditions precedent for filing this lawsuit have been fulfilled. A Right to Sue Letter

       was issued by the Equal Employment Opportunity Commission on October 15, 2020.

                                     PRAYER FOR RELIEF

       A.      Grant a permanent injunction against Defendant and its officers, assigns and all

persons in active concert or participation with them, from engaging in any employment practice

which discriminates on the basis of gender and opposition to discrimination.

       B.      Order Defendant to institute and carry out policies, practices and programs which

provide equal employment opportunities for all genders and persons who oppose discrimination

and which eradicate the effects of its past and present unlawful employment practices.

       C.      Order Defendant to make Haymer whole by reinstating her to the position she

held with Defendant, commensurate will all seniority, benefits, compensation, and raises.

       D.      Order Defendant to make Haymer whole by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described in the

foregoing paragraphs in amounts to be determined at trial.

       E.      Order Defendant to make Haymer whole by providing compensation for past and

future nonpecuniary losses, including, but not limited to, medical and physical health issues,

emotional pain, suffering, inconvenience and mental anguish resulting from the unlawful

practices complained of in the foregoing paragraphs in amounts to be determined at trial.

       F.      Order Defendant to make Haymer whole by awarding punitive damages for

Defendant’s intentional violation of the law.

       G.      Order Defendant to compensate Haymer for the attorneys’ fees and costs she’s

incurred as a result of bringing this action.


                                          7
            Case 2:20-cv-01846-WED Filed 12/14/20 Page 7 of 8 Document 1
        H.      Grant such further relief as the Court deems necessary and proper in the public

interest.

                                  JURY TRIAL DEMANDED

        The Plaintiff, Nakeyda Haymer, requests a jury trial on all questions of fact raised by this

Complaint.

        Dated on this 14th day of December, 2020.

                                                      MCDONALD & KLOTH, LLC
                                                      Attorneys for Plaintiff


                                              By:     s/Shannon D. McDonald
                                                      Shannon D. McDonald
                                                      WI State Bar No. 1036954
                                                      MCDONALD & KLOTH, LLC
                                                      N96 W18221 County Line Rd.
                                                      Suite 200
                                                      Menomonee Falls, WI 53051
                                                      Direct: (262) 252-9123
                                                      Office: (262) 252-9122
                                                      Fax: (414) 395-8773
                                                      sdm@themklaw.com




                                           8
             Case 2:20-cv-01846-WED Filed 12/14/20 Page 8 of 8 Document 1
